Name: Commission Regulation (EEC) No 664/87 of 5 March 1987 abolishing the countervailing charge on artichokes originating in Egypt
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 3 . 87 Official Journal of the European Communities No L 63/27 COMMISSION REGULATION (EEC) No 664/87 of 5 March 1987 abolishing the countervailing charge on artichokes originating in Egypt subparagraph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 would result in the countervailing charge being fixed at zero ; whereas ' the conditions specified in the second subparagraph of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of these products originating in Egypt can be abolished, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the first subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No . 544/87 (3) introduced a countervailing charge on artichokes origina ­ ting in Egypt ; Whereas the present trend of prices for these products on the representative markets referred to in Commission Regulation (EEC) No 211 8/74 (4), as last amended by Regulation (EEC) No 381 1 /85 (*), recorded or calculated in accordance with the provisions of Article 5 of that Regulation, indicates that the application of the first HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 544/87 is hereby repealed. Article 2 , This Regulation shall enter into force on 6 March 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 March 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 118 , 20. 5 . 1972, p. 1 . (2) OJ No L 119, 8 . 5 . 1986, p. ,46 . 3) OJ No L 55, 25 . 2. 1987, p. 22. (4) OJ No L 220, 10 . 8 . 1974, p. 20. O OJ No L 368 , 31 . 12. 1985, p. 1 .